Citation Nr: 9904699	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
patella chondromalacia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured right medial malleolus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO 
established service connection for chondromalacia patella of 
the left knee and assigned a noncompensable evaluation under 
Diagnostic Code 5257, and established service connection for 
a fracture of the right medial malleolus and assigned a 
noncompensable evaluation under Diagnostic Code 5271.  
Following the receipt of additional information, the RO, in 
March 1994 rating decision, granted an increase for 
chondromalacia patella of the left knee to 10 percent under 
Diagnostic Code 5257. 

The Board REMANDED this case to the RO in May 1997 for 
further development.


REMAND

The Board observes that at the September 1998 VA orthopedic 
examination, the examiner noted that although the veteran's 
claims folder was not available, the veteran's Fort Myers 
medical folder was present for review.  Moreover, the veteran 
reported that has been seen at the Fort Myers VA clinic and 
is awaiting an orthopedic evaluation at that facility.  These 
VA treatment records are not present in the claims folder.  
The United States Court of Veterans Appeals (Court) has held 
that the VA should obtain all relevant VA treatment records, 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that relevant 
copies of VA clinical documentation 
pertaining to treatment of the 
veteran at the Fort Myers VA clinic 
be forwarded for incorporation in the 
record.

2. The RO should forward the veteran's 
claims folder to the physician who 
conducted the VA orthopedic 
examination in September 1998 so as 
to give him an opportunity to conduct 
a review of that folder.  The 
physician should indicate that such a 
review was conducted and make any 
additional comments as he deems 
necessary based on his review.  If 
the physician feels that it is 
necessary or that physician is no 
longer available, another orthopedic 
examination should be conducted to 
determine the nature and extent of 
the disorders of the veteran's left 
knee and right medial malleolus.  All 
indicated tests and studies should be 
performed.  The claims folder should 
be made available for review.  If 
another examination is conducted, the 
physician should again respond to 
those questions set forth in the 
previous remand in May 1997 in which 
the orthopedic examination was 
conducted.

After the requested development has been accomplished, the RO 
should again review the record.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


